People v Fuentes (2017 NY Slip Op 01576)





People v Fuentes


2017 NY Slip Op 01576


Decided on March 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX, JJ.


2016-07045

[*1]People of State of New York, respondent, 
vAnibal Fuentes, appellant.


Laurette D. Mulry, Riverhead, NY (Kirk R. Brandt of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Thomas Constant of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated June 2, 2016, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the defendant's contention, the County Court properly designated him a level two sex offender pursuant to the Sex Offender Registration Act (see Correction Law art 6-C). His contention that he was entitled to a downward departure from his presumptive designation as a level two sex offender is unpreserved for appellate review (see People v Gillotti, 23 NY3d 841, 861 n 5; People v Johnson, 11 NY3d 416, 421-422; People v Gonzalez, 144 AD3d 880) and, in any event, is without merit (see People v Uphael, 140 AD3d 1143, 1145; People v Sanchez, 138 AD3d 946; People v Rodriguez, 136 AD3d 880, 881).
RIVERA, J.P., DILLON, CHAMBERS and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court